DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 07/06/2021 has been entered. Claims 1-3 and 5-15 remain pending in the application.  Applicant’s amendments to the drawings overcomes the previous drawing objections in the Office Action mailed 04/05/2021. The drawing objections are withdrawn.
	Applicant amendments to claim 1 overcome the previous nonstatutory double patenting rejection over US-10,919,041-B2. Claim 1 of the instant application is drawn to a sample container with a body, sidewalls, and a bottom portion made of thermoplastic polyimide with a thickness of about 150 micrometers or less, of about 100 micrometers or less, of about 50 micrometers or less, or of about 25 micrometers. Claim 1 of ‘041 is drawn to a multi-well plate with a plurality of wells wherein at least one of the plurality of wells comprises a through hole and a sample micro-vessel, where the sample micro-vessel has a body with a sidewall portion and bottom portion that is made of thermoplastic polyimide. The nonstatutory double patenting rejection is withdrawn. 

Status of Claims
	Claims 1-3 and 5-15 are pending with claims 1-3 and 5-13 being examined, claim 4 has been cancelled, and claims 14-15 are withdrawn pursuant to the restriction election made in the response mailed 03/15/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “of about 150 micrometer or less”, and the claim also recites “of about 100 micrometer or less, of about 50 micrometer or less, or of about 25 micrometer” which is the narrower statement of the range/limitation.

In the present instance, claims 9 and 10 recites the broad recitation “in a range of between about 400 micrometer and about 1500 micrometer”, and the claim also recites “between about 600 micrometer and about 1200 micrometer, or of between about 700 micrometer and about 1000 micrometer” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US-2014/0260118-A1) in view of Khine (US-20120129208-A1), translated Acino AG (DE-202009009129-U1) henceforth Acino, and Funck (US-2005/0268703-A1).
Regarding claim 1, Knight teaches a sample holder (referred to as receptacle 100) for containing a substance in a solid form screening process, the sample holder (100) comprising ([0048] and Figures 1A-1D): 
a body (referred to as body 105) with a sidewall portion, a bottom portion (referred to as closed end 150) and a hollow interior limited by the sidewall portion and 
	As seen in Figures 1A-1D, it is understood that the receptacle 100 has sidewalls that along with the closed end 150 (bottom portion) define an interior. As stated by paragraph [0012], a multi-well tray may be provided that has a set of wells that are configured to receive a receptacle.  
	Knight does not teach wherein the bottom portion is made of a thermoplastic polyimide. However, it should be noted that paragraph [0060] states that the receptacle 100 may be made of different polymer resins, and it is understood that the materials listed are not limiting. 
	In the analogous art of forming sample plates with a plurality of microwells, Khine teaches various materials that may be used to make a microwell array (Khine; abstract and [0069]). 
	Specifically, Khine teaches where a microwell array may be made out of a thermoplastic material, including polyimide ([0069]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a receptacle) which differed from the claimed device by the substitution of component(s) (i.e., different polymer resins) with other component(s) (i.e., polyimide), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., made the receptacle out of polyimide), and the results of the substitution (i.e., formation of a receptacle) would have been predictable.

	The combination of Knight and Khine do not teach wherein the bottom portion has a thickness of about 150 micrometer or less, of about 100 micrometer or less, of about 50 micrometer or less, or of about 25 micrometer.
	In the analogous art of containers with a cavity enclosed by a wall, Acino teaches a container 10 with an upper and lower section (Acino; [0031] and Figure 1).
	Specifically, Acino teaches where a container 10 has an upper section 10a and lower section 10b, where the wall thickness of the lower container section 10b is thinner than the upper section 10a ([0031] and Figure 1). It would have been obvious to one skilled in the art to modify the container made of polyimide taught by Knight and Khine such that it had varying wall thicknesses as taught by Acino because Acino teaches that with different wall thicknesses, good heat transfer is permitted for the lower section and thermal insulation is provided for the upper section (Acino; [0031]). 
	The combination of Knight, Khine, and Acino do not teach wherein the bottom portion has a thickness of about 150 micrometer or less, of about 100 micrometer or less, of about 50 micrometer or less, or of about 25 micrometer.
	In the analogous art of sample containers, Funck teaches a sample container for ultrasonic measurements (Funck; abstract). 
	Specifically, Funck teaches a sample container 10 with a container part 20, where the container part has a thin walled wall material 21 ([0030] and Figure 1). As stated by paragraph 
	It is understood that with the combination of Acino, the container will have two separate sections with differing thicknesses.  
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum wall thickness of the bottom portion to a range of less than 100 µm which would allow for stability during filling of the sample container (Funck; [0018]) (MPEP § 2144.05 (II)). 
Regarding claim 2, modified Knight teaches wherein the sidewall portion and the bottom portion (150) are one single piece made of the thermoplastic polyimide. 
As stated by paragraph [0048] of Knight, the receptacle 100 is a single-piece receptacle that includes body 105 and cylindrical upper portion 110 and tapered lower portion 120. It is understood that with the combination of Khine, the material used to form the receptacle will now be a thermoplastic polyimide. Therefore the sidewall portion and bottom portion (150) will be made out of a single piece of thermoplastic polyimide. 
Regarding claim 3, modified Knight teaches wherein the body (105) is essentially circular cylindrical. As stated by paragraph [0048] of Knight, the body has a generally cylindrical upper portion 110. It is further seen in Figure 1D in particular that the body 105 is essentially circular cylindrical. 
Further, recitation of the configuration of the body to be a particular shape (essentially cylindrical) is a matter of choice which a person of ordinary skill in the art would have found 
Regarding claim 5, modified Knight teaches wherein in the interior of the body (105) the bottom portion (150) and the sidewall portion form an essentially right angle. 
As stated by paragraph [0048] of Knight, the bottom surface of the closed end may be flat. As further seen in Figure 1B, it is understood that the bottom portion (150) and sidewall portion for essentially a right angle. 
Further, recitation of the configuration of the body to be a particular shape (forming an essentially right angle) is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed is significant, see MPEP 2144.IV.B. 
Regarding claim 6, modified Knight teaches wherein the sidewall portion of the body (105) has a protruding section (referred to as annular ring 125) in which an outer diameter of the sidewall portion exceeds an outer diameter of the sidewall portion outside the protruding section (125) (Knight; [0048] and Figures 1A-1D).
It is understood from Figure 1B of Knight that in the area of the sidewall that has the protruding section (125), the diameter of this area exceeds the diameter of the sidewall that is outside of the protruding section (125). 
Regarding claim 7, modified Knight teaches the sample holder (100) according to claim 6. Modified Knight further teaches wherein the protruding section (125) of the sidewall portion forms a lower step, the lower step having an abutting surface configured to sit against a horizontal contact surface of a widened upper end of a well of a multi-well plate.

Regarding claim 9, modified Knight teaches wherein the sidewall portion of the body has a thickness in a range of between about 400 micrometer and about 1500 micrometer, of between about 600 micrometer and about 1200 micrometer, or of between about 700 micrometer and about 1000 micrometer.
It is understood that modified Knight will have two separate sections, and upper and lower section where the lower section has a thinner wall thickness than the upper section as taught by Acino (Acino; [0031]). Further, it is understood that Funck teaches that the range of thickness of a container may be between 1-1000 µm. Therefore, it is understood that the lower section of the container may be less than 100 µm as discussed in claim 1 above, while the upper section will have a greater thickness than the lower section and would therefore fall within the range of 100-1000 µm. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum wall thickness of the upper portion to a range of 100-1000 µm as modifying the thicknesses of both upper and lower portions allows for heat transfer of the lower section while providing thermal insulation of the upper part (Acino; [0031]) (MPEP § 2144.05 (II)). 
Regarding claim 10, modified Knight teaches the sample holder (100) according to claim 6. Modified Knight further teaches wherein the sidewall portion of the body has a thickness in a range of between about 400 micrometer and about 1500 micrometer, of between about 600 micrometer and about 1200 micrometer, or of between about 700 micrometer and about 1000 micrometer. 
It is understood that modified Knight will have two separate sections, and upper and lower section where the lower section has a thinner wall thickness than the upper section as taught by Acino (Acino; [0031]). Further, it is understood that Funck teaches that the range of thickness of a container may be between 1-1000 µm. Therefore, it is understood that the lower section of the container may be less than 100 µm, while the upper section will have a greater thickness than the lower section and would therefore fall within the range of 100-1000 µm. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum wall thickness of the upper portion to a range of 100-1000 µm as modifying the thicknesses of both upper and lower portions allows for heat transfer of the lower section while providing thermal insulation of the upper part (Acino; [0031]) (MPEP § 2144.05 (II)). 
Modified Knight is not specific as to the thickness of the annular ring 125 (protrusion) to be about 400 micrometers to about 200 micrometers bigger than outside the protruding section (annular ring 125). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum thickness of the annular ring (protruding section) to be about 400 micrometers to about 200 micrometers 
Regarding claim 11, modified Knight teaches a cap (referred to as cap 200) adapted to be arranged on the body (105) to close the interior of the body (105) (Knight; [0050] and Figures 2A-2D).
As seen in Figure 3B of Knight, it is understood that when cap 200 is attached to receptacle 100, the cap will close the interior of the body (105). 
Regarding claim 12, modified Knight teaches the sample holder (100) according to claim 11, wherein the cap (200) is made of the thermoplastic polyimide. 
As stated by paragraph [0060] of Knight, both the receptacle 100 and cap 200 may be made of the polymer resins. And it is understood from the combination of Khine that the polymer resin has been replaced with the thermoplastic polyimide. As such the cap (200) will be made out of thermoplastic polyimide. 
Regarding claim 13, modified Knight teaches the sample holder according to claim 11. Modified Knight further teaches wherein the cap (200) has a first mating structure (referred to as locking arms 250) and the body (105) has a second mating structure (referred to as lip 155), wherein the first mating structure (250) pressure-fits the second mating structure (155) when the cap (200) closes the body (105) (Knight; [0051], [0058], Figures 1A-1D and Figures 2A-2B).
As stated by paragraph [0051] of Knight, the lip tapers from the outer-most portion of the radially-extended lip towards the open end of the body, and is configured for securable attachment to cap 200. Paragraph [0058] of Knight states that cap 200 has a flange 240, where . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (US-2014/0260118-A1), Khine (US-20120129208-A1), translated Acino AG (DE-202009009129-U1) henceforth Acino, and Funck (US-2005/0268703-A1) as applied to claim 7 above, and in further view of Kranz (US-2016/0031611-A1).
Regarding claim 8, modified Knight teaches the sample holder according to claim 7. It is understood that modified Knight teaches a protruding section (annular ring 125). It is understood from Figure 1B of Knight that there is a lower surface of the protruding section (125) that forms the lower step that will rest on a surface of a multi-well plate (see claim 7 supra). It is further understood that the protruding section (125) has an upper surface that will form an upper step. However as seen in Figure 3B, it is understood that the bottom end of cap 200 does not abut with the upper step of protruding section (125). 
In the analogous art of caps for sealing a sample tube, Kranz teaches a screw cap for sealing a screw top tube for biomaterial (Kranz; abstract). 
Specifically, Kranz teaches a screw cap 4 with a sealing ring 16 that is located in an area of the screw section that does not have external thread 10 ([0097] and Figures 2-4). As recited by paragraph [0097], “Sealing ring 16 closes (as best seen in FIG. 4) in circumferential direction, which goes vertically longitudinally, preferably flush with flange portion 8. It is also preferable for the sealing ring to be used with a tube 2 flush with an external edge of tube 2, for example, flush with a flange portion 38.” 
. 

Response to Arguments
Applicant’s arguments, see page 7 of 9, filed 07/06/2021, with respect to the rejection(s) of claim(s) 1-13 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Knight (US-2014/0260118-A1), Khine (US-20120129208-A1), Acino AG (DE-202009009129-U1), and Funck (US-2005/0268703-A1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/             Examiner, Art Unit 1798                                                                                                                                                                                           
/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798